UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT


                                 NO. 98-10934




                  In re: OLAN JACKSON



                     PETITION FOR WRIT OF MANDAMUS
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            (4:98-CR-114-A)


                              August 21, 1998

Before DAVIS, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     After     reviewing   the   petition   for   mandamus,   the   district

court’s memorandum opinion and order and the orders of the Judicial

Council of the Fifth Circuit dated February 9, 1997, and March 2,

1998, along with pertinent portions of the record, we are persuaded

that the district court committed a gross abuse of discretion in

refusing to recuse in this case.

     Accordingly, the application for mandamus is GRANTED.

     IT IS FURTHER ORDERED that the Clerk of the Northern District

of Texas reassign this case to another judge of that court.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                      1